Exhibit 10.3

 



March 15, 2016

 

RE:Closing Statement in connection with the Note Purchase Agreement between
Omagine Inc. (“Company”) and YA II PN, Ltd. (p/k/a YA Global Master SPV, Ltd.)
(“Investor”).

 

This letter shall constitute the Closing Statement agreed upon between the
Company and the Investor regarding various payments and transfers to be made by
the parties in connection with Note Purchase Agreement dated March 15, 2016
(“Subscription Agreement”).

 

The parties hereby agree that the Investor shall make the payments and transfers
set forth below in accordance with the wire instructions to the account of each
recipient as set forth on Schedule A attached hereto (or otherwise provided to
the Investor):

 



Gross Proceeds to be paid to the Company:  $600,000.00  Less:      Commitment
Fee to be paid to the YA Global II SPV LLC (as designee of the Investor): 
$(60,000.00) Repayment to the Investor of balance owed under the Promissory Note
dated May 20, 2015:  $(150,575.34)        Net Proceeds to the Company: 
$389,424.66 

 

 

 

[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]

 



 1 

 



 

Omagine Inc.

 

By: /s/ Charles P. Kuczynski     Name: Charles P. Kuczynski     Title: Vice
President                 YA II PN, Ltd.     By: Yorkville Advisors Global, LP  
  Its: Investment Manager           By: Yorkville Advisors Global, LLC     Its:
General Partner           By: /s/ Gerald Eicke     Name: Gerald Eicke     Title:
Managing Member    



 



 

 2 

 



 

 

SCHEDULE A

ACCOUNT INSTRUCTIONS

 

 

 

Omagine Inc.    

Omagine, Inc.

Account Number  ████████ (Confidential)

 

Bank of America, NA

ABA # 021000322

Swift ID: BOFAUS3N

 

34TH Street Branch

324 West 34th Street

New York, N.Y. 10118

 

Bank Contact: Sidney Haines

Telephone: 212-613-1240

 

     

 

YA Global II SPV LLC and the Investor:

 

Instructions on file.

 

 



 3 

 

